


Exhibit 10.27

 

AMENDMENT NO. 1

TO

EMPLOYMENT AGREEMENT

 

THIS AMENDMENT NO. 1 (this “Amendment”) to the Employment Agreement by and
between John Varian (“Executive”) and ARYX THERAPEUTICS, INC., a Delaware
corporation (the “Company”) dated November 18, 2003 (the “Prior Agreement”), is
entered into and effective as of December 19, 2008 (the “Effective Date”). 
Capitalized terms not herein defined shall have the meanings ascribed to them in
the Prior Agreement.

 

WHEREAS, the Company and the Executive previously entered into the Prior
Agreement; and

 

WHEREAS, the Company and the Executive wish to amend the Prior Agreement by
entering into this Amendment to comply with the parties’ intent that the Prior
Agreement be interpreted, construed and administered in a manner that satisfies
Section 409A of the Internal Revenue Code of 1986, as amended from time to time,
among other things.

 

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein, the Company and the Executive, intending to be legally bound, hereby
amend the Prior Agreement effective as of the Effective Date and agree as
follows:

 

SECTION 1.                            AMENDMENT TO THE PRIOR AGREEMENT

 

Effective as of the Effective Date, the sections of the Prior Agreement entitled
“Termination of Employment,” “Change of Control” and “Definitions” are hereby
amended and restated in their entirety to read as follows:

 

Termination of Employment

 

You may terminate your employment with ARYx at any time, with or without Good
Reason (as defined below), simply by notifying us.  Likewise, ARYx may terminate
your employment at any time and for any reason whatsoever, with or without Cause
(as defined below), or advance notice.  As required by law, this offer is
subject to satisfactory proof of your right to work in the United States.

 

If the Company terminates your employment at any time for Cause, or if you
resign from ARYx without Good Reason, your salary shall cease on the date of
termination, and you will not be entitled to severance pay, pay in lieu of
notice or any other such compensation, other than payment of accrued salary and
such other benefits as expressly required by applicable law or the terms of any
applicable Company benefit plans.  The Option and any other stock awards you
hold shall cease vesting as of the date of termination and those options which
are already vested shall be exercisable only pursuant to the terms of the ARYx
stock option plans and agreements.

 

However, if the Company terminates your employment at any time without Cause, or
you resign from ARYx for Good Reason (as long as you provide the Company with
written notice specifying the occurrence of the event that forms the basis of
the resignation for Good Reason within ninety (90) days following its initial
existence and provide the Company forty-five (45)

 

1

--------------------------------------------------------------------------------


 

days to cure such condition, your resignation occurs within thirty days
following the end of the cure period if the condition is not cured), and such
termination is a “separation from service” under Treasury Regulation
Section 1.409A-1(h), (i) the Company shall make a lump sum severance payment to
you in an amount equal to six (6) months of your then-current base salary,
subject to withholdings and deductions within ten (10) days after the effective
date of the release agreement described below, (ii) if you timely elect COBRA
health insurance coverage, the Company will reimburse your COBRA premiums for a
maximum of either six (6) months following the date your employment terminates
or until you secure health insurance coverage from another source, whichever
occurs sooner (but in no event after you cease to be eligible for COBRA), and
(iii) the vesting of the Option shall immediately accelerate with respect to the
number of shares that would otherwise vest if you were to remain employed by
ARYx over the six (6) month period following the date of such termination.

 

Change of Control

 

In the event your employment with the Company is involuntarily terminated
without Cause by the Company or its successor, or you resign for Good Reason,
and such termination or resignation occurs within thirteen (13) months following
a Change of Control (as defined below) and such termination is a “separation
from service” under Treasury Regulation Section 1.409A-1(h), the vesting of the
Option shall be accelerated such that the Option shall become fully vested. 
Your receipt of the accelerated vesting of the Option provided in this
paragraph, or the receipt of the severance pay described above, shall be
conditioned on your execution of a release agreement in the form attached to
this letter as Attachment II, such executed release must be delivered to the
Company within twenty-one (21) days after the termination of your employment
with the Company and become effective within seven (7) days thereafter in order
for any of such benefits be provided to you.

 

Definitions

 

For purposes of this letter agreement:

 

·              “Cause” shall mean that you have committed, or there has
occurred, one or more of the following: (a) conviction of, a guilty plea with
respect to, or a plea of nolo contendere to a charge that you have committed a
felony under the laws of the United States or of any state of a crime involving
moral turpitude, including, but not limited to, fraud, theft, embezzlement or
any crime that results in or is intended to result in personal enrichment at the
expense of the Company; (b) material breach of any agreement entered into
between you and the Company that impairs the Company’s interest therein;
(c) willful misconduct, or gross neglect by you of your duties, if such conduct
is not cured within seven (7) days of your receipt of written notice (provided
that such conduct can reasonably be cured); (d) an unauthorized use or
disclosure of the Company’s confidential information or trade secrets; or
(e) engagement in any activity that constitutes a material conflict of interest
with the Company.  Your death or physical or mental disability shall also
constitute Cause for termination under this letter agreement.  Cause to
terminate your employment based on your physical or mental disability shall
exist if any illness, disability or other incapacity renders you physically or
mentally unable to regularly perform your duties hereunder for a period in
excess of sixty (60) consecutive days or more than ninety (90) days in any
consecutive twelve (12) month period.  The Board of Directors shall make a good

 

2

--------------------------------------------------------------------------------


 

faith determination of whether you are physically or mentally unable to
regularly perform your duties, subject to its review and consideration of any
physical and/or mental health information provided to it by you.

 

·              “Good Reason” shall mean any one of the following events which
occurs on or after the commencement of your employment without your consent:
(i) any material reduction of your then current annual base salary, except to
the extent that the annual base salary of all other officers of the Company is
similarly reduced; (ii) any material diminution of your duties,
responsibilities, or authority; (iii) any requirement that you relocate to a
work site that would increase your one-way commute distance by more than sixty
(60) miles; or (v) any material breach by the Company of its obligations under
letter agreement.

 

·              “Change of Control” shall mean the occurrence of any of the
following: (i) a sale, lease, or other disposition of all or substantially all
of the assets of the Company; (ii) a merger or consolidation in which the
Company is not the surviving corporation; (iii) a reverse merger involving the
Company in which the Company is the surviving corporation but the shares of
common stock of the Company (the “Common Stock”) outstanding immediately
preceding the merger are converted by virtue of the merger into other property,
whether in the form of securities, cash or otherwise; (iv) an acquisition by any
person, entity or group within the meaning of Section 13(d) or 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), or any
comparable successor provisions (excluding any employee benefit plan, or related
trust, sponsored or maintained by the Company or an affiliate of the Company) of
the beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act, or comparable successor rules) of securities of the Company
representing at least fifty percent (50%) of the combined voting power entitled
to vote in the election of directors; or, (v) in the event that the individuals
who, as of the date hereof, are members of the Board (the “Incumbent Board”),
cease for any reason to constitute at least fifty percent (50%) of the Company’s
Board of Directors.  (If the election, or nomination for election by the
Company’s shareholders, of any new member of the Company’s Board of Directors is
approved by a vote of at least fifty percent (50%) of the Incumbent Board, such
new member of the Board of Directors shall be considered as a member of the
Incumbent Board.) Notwithstanding the foregoing, for the purposes of this letter
agreement and with respect to any and all clauses of this paragraph, an initial
public offering of the securities of the Company (an “IPO”) or any transactions
or events constituting part of an IPO, or any transaction or series of
transactions principally for bona fide equity financing purposes in which cash
is received by the Company or indebtedness of the Company is cancelled or
converted or a combination thereof shall not be deemed to constitute or in any
way effect a Change of Control.

 

SECTION 2.                            ADDITIONAL PROVISIONS

 

2.1          ENTIRE AGREEMENT AND MODIFICATION.  The Prior Agreement, together
with this Amendment, constitute the entire agreement among the parties with
respect to the subject matter thereof and hereof and supersede any prior
understandings, agreements, or representations by or among the parties, written
or oral, to the extent they related in any way to the subject matter hereof.

 

3

--------------------------------------------------------------------------------


 

2.2          GOVERNING LAW.  This Amendment shall be governed by, construed and
interpreted in accordance with the laws of the State of California without
regard to its choice of law principles.

 

2.3          COUNTERPARTS.  This Amendment may be executed in counterparts, each
of which shall be deemed an original but all of which together will constitute
one and the same instrument.

 

2.4          HEADINGS.  The Section headings contained in this Amendment are
inserted for convenience only and shall not affect in any way the meaning or
interpretation of this Amendment.

 

2.5          SEVERABILITY.  Any term or provision of this Amendment that is
invalid or unenforceable in any situation in any jurisdiction shall not affect
the validity or enforceability of the remaining terms and provisions hereof or
the validity or enforceability of the offending term or provision in any other
situation or in any other jurisdiction.

 

[SIGNATURE PAGE FOLLOWS]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Amendment on and effective as
of the Effective Date.

 

 

ARYx THERAPEUTICS, INC.

 

JOHN VARIAN

 

 

 

 

 

 

By:

/s/ Paul Goddard

 

/s/ John Varian

 

Paul Goddard

 

 

 

Chairman and Chief Executive Officer

 

 

 

5

--------------------------------------------------------------------------------
